1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     STEPHEN WOOD
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    )   Case No. 2:13-cr-122 GEB
                                                  )
11                   Plaintiff,                   )   STIPULATION AND ORDER FOR REQUEST TO
                                                  )   TRAVEL
12   vs.                                          )
                                                  )   Hon. Carolyn K. Delaney
13   STEPHEN WOOD,                                )
                                                  )
14                   Defendant.                   )
                                                  )
15                                                )
16            The defendant, Stephen Wood, is currently on pretrial release in this district. He has
17   cosigned a $25,000 unsecured bond along with his wife, Jamie Wood.
18            It is hereby stipulated and agreed between Plaintiff, United States of America, through its
19   counsel of record, Matthew Thuesen, Assistant United States Attorney, and the defendant,
20   Stephen Wood, through Assistant Federal Defender, Matthew C. Bockmon, that Defendant’s
21   Special Condition of Release Number 5 be temporarily modified to permit him to attend his
22   daughter’s 8th Grade graduation on May 30, 2019. The graduation begins at 6:00 p.m. at
23   Franklin School on 332 North Township Road, Yuba City, CA 95993. Mr. Wood will return
24   home prior to curfew. Pretrial Officer Renee Basurto has no objection to this request.
25            Mr. Wood will be monitored by a radio frequency device.
26            Mr. Wood is in compliance and that he will be with his wife/custodian the entire time.
27
28

       Stipulation and Order
1            Therefore, the undersigned are entering into this stipulation to request that the above-
2    described temporary modification be made to Mr. Wood’s special conditions of pretrial release.
3                                          Respectfully submitted,
4    DATED: May 21, 2019                   HEATHER E. WILLIAMS
5                                          Federal Defender
6                                          /s/ Matthew C. Bockmon.
7                                          MATTHEW C. BOCKMON
                                           Assistant Federal Defender
8                                          Attorney for STEPHEN WOOD

9    DATED: May 21, 2019                   McGREGOR W. SCOTT
                                           United States Attorney
10
11                                         /s/ Matthew Thuesen
                                           MATTHEW THUESEN
12                                         Assistant United States Attorney
                                           Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order
1                                                  ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Number 5 for defendant, Stephen Wood be temporarily modified so he
4    may attend his daughter’s 8th Grade graduation on May 30, 2019 at 6:00 p.m.
5            All other conditions of pretrial release shall remain in force.
6
7    Dated: May 22, 2019

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order
